Name: ECSC High Authority: DÃ ©cision No 20-63 of 11 December 1963 amending DÃ ©cision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  prices;  marketing
 Date Published: 1963-12-24

 Avis juridique important|31963D0020ECSC High Authority: DÃ ©cision No 20-63 of 11 December 1963 amending DÃ ©cision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry Official Journal 187 , 24/12/1963 P. 2972 - 2973 Danish special edition: Series I Chapter 1963-1964 P. 0061 English special edition: Series I Chapter 1963-1964 P. 0068 Greek special edition: Chapter 08 Volume 1 P. 0044 Spanish special edition: Chapter 08 Volume 1 P. 0071 Portuguese special edition Chapter 08 Volume 1 P. 0071 Finnish special edition: Chapter 13 Volume 1 P. 0028 Swedish special edition: Chapter 13 Volume 1 P. 0028 DECISION No 20-63 of 11 December 1963 amending Decision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industryTHE HIGH AUTHORITY, Having regard to Article 60 (2) (a) and Article 63 (2) of the Treaty; Having regard to Decision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry (Official Journal of the ECSC, 4 May 1953, p. 111 et seq.) and the decisions amending the same ; see, on this subject, the notice concerning the amended text of that Decision as now in force (Official Journal of the ECSC, 27 September 1957, p. 495 et seq.); Whereas experience has shown that Decision No 30-53 whereby the High Authority specified which practices are prohibited by Article 60 (1) of the Treaty did not accurately and fully define the obligations of undertakings with regard both to their selling agencies and the middlemen acting on their behalf; Whereas the High Authority consequently amended Decision No 30-53 by Decision 19-63 of 11 December 1963; Whereas it is therefore necessary to adapt the provisions relating to the obligations to which undertakings are subject as regards publication of prices and conditions of sale so that they are in line with the rules as amended by Decision No 19-63; Whereas in so far as they market their products through selling agencies, steel undertakings are required to ensure that those selling agencies publish their price lists and conditions of sale in accordance with the provisions of Decision No 31-53 ; whereas, however, undertakings are authorised to refer to the price lists of their selling agencies instead of publishing their own price lists, and vice versa; Whereas the same rules should apply also to middlemen acting in their own names, but distributing the products of undertakings on behalf of those undertakings (commission agents, agents for goods on consignment); After consulting the Consultative Committee; DECIDES:Article 1Article 1 of Decision No 31-53 shall be amended to read as follows: "(1) Undertakings in the steel industry shall publish their price lists and conditions of sale in accordance with the provisions of this Decision. (2) Undertakings which use selling agencies (Article 1 (2) of Decision No 30-53) for the marketing of their products, shall ensure that those selling agencies publish price lists and conditions of sale in accordance with the provisions of this Decision. (3) Undertakings in the steel industry may, under the conditions laid down in Article 4, specify that their products are sold on the basis of the price lists and conditions of sale of their selling agency. The selling agency may likewise specify that products are sold on the basis of the price lists and conditions of sale of the undertaking. (4) Iron ore undertakings shall remain subject to the provisions of Decision No 4-53 of 12 February 1953." Article 2Article 5 of Decision No 31-53 shall be amended to read as follows: "(1) Undertakings and their selling agencies shall require middlemen who sell in their own name but on behalf of the said undertakings and selling agencies (commission agents, agents for goods on consignment) to comply, as regards price lists and conditions of sale published by them, with the rules laid down in this Decision. (2) Where such middlemen do not publish price lists and conditions of sale, they may discharge their obligation by specifying, under the conditions laid down in Article 4, that the price lists and conditions of sale applied by undertakings or their selling agencies, in accordance with this Decision, also apply to sales made by them. (3) Undertakings shall be held liable for any infringement of the foregoing obligations by such middlemen." Article 3Article 6 below shall be inserted after Article 5 of Decision No 31-53: "(1) Undertakings and their selling agencies shall frame their conditions of sale in such a way that their customers (dealers) are under an obligation, in the case of resale in the unaltered state otherwise than by sale ex depot, to ensure that their price lists and conditions of sale comply with the rules laid down in this Decision. (2) In so far as customers (dealers) do not include in their lists their own prices and conditions of sale, they may discharge their obligation by indicating under the conditions laid down in Article 4, those items of the price lists and conditions of sale applied by the producer undertakings in accordance with this Decision, which apply to sales made by them." Article 4Article 6 of Decision No 31-53, as adopted on 2 May 1963, is hereby repealed. Article 5This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on 20 January 1964. The text of Decision No 31-53, as amended by this Decision, shall be published in the form of a Communication in the Official Journal of the European Communities.This Decision was considered and adopted by the High Authority at its meeting on 11 December 1963. For the High Authority The President Dino DEL BO